Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Subsequently, afterward completes a comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application (please see attached PTO-892 form for cited references), individually, or in any hypothetical combination, and for at least the Applicant’s arguments & remarks filed on 11/19/21.  
Claims 1-20 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Husain, Syed S., et al. "Ultra-high reliable 5G V2X communications." IEEE Communications Standards Magazine 3.2 (2019): 46-52: provides: The work on enhancing real-time vehicle-to-everything (V2X) communications is advancing in 3GPP with ongoing efforts in the radio and core network working groups. At the same time, concerted efforts are underway on the application layer to ensure successful deployment and provisioning of real-time communications to enable interworking V2X services. V2X relies on the 5G mobile network .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641